DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 5-8 are are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method (step 1 of the analysis) without significantly more as the claims may be interpreted as a mental process..  
For step 2A, the claim(s) recite(s) the limitations of receiving a mission profile that includes a start and second location, an action to perform at the second location, generating a preliminary route between the two locations, and modifying the route based on a response from a plurality of third parties and a final authority.  Because these claims ae cited as being for an autonomous vehicle, a computer or processor is involved.  However, nothing in the claim elements precludes these actions from being performed in the mind.  For example, a user could easily determine a route between point A and B using a map and then make changes to that route based on weather systems, other UAVs, or regulations.  Additionally, the transmitting a mission profile and third iteration mission to a final approval authority is also a process that can be performed by a user.  For example, a user can communicate with a FAA agent on restricted airspace and receive steps 
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer.  Therefore, the claim is ineligible.  
	The above analysis also applies to the independent claims 5 – 8.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9, 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dupray et. al. (US Pub No: 2017/0069214 A1, hereinafter Dupray).
Regarding Claim 1:
Dupray discloses:
A method comprising: receiving a mission profile for an autonomous vehicle.  Paragraph [0372] describes a flight management system (FMS) that that receives navigation data and utilizes the databases for navigation.
the mission profile comprising: a start location; a second location.  Paragraph [0176] describes a navigation component that moves a UAV from a first location to a second location.
and an action to perform at the second location.  Paragraph [0276] describes delivering a payload.  Paragraph [0304] describes a UAV having a mechanized grabbing or holding device to carry a package.  These meet the claim because the UAV is configured to deliver a package at a second location.
generating a preliminary route between the start location and the second location.  Paragraph [0153] describes UAV configured with a flight corridor and flight path that is used to calculate, or generate, a flight plan.
transmitting the mission profile and the preliminary route to a plurality of third parties.  Paragraph [0119] describes communication stations that communicate with a plurality of UAVs.  These communication states manage the 
receiving, from each party in the plurality of third parties, a response providing either (1) an approval of the mission profile and the preliminary route or (2) a modification to at least one of the mission profile and the preliminary route, to yield a plurality of preliminary responses.  Paragraph [0119] provides an example where a UAV determines a travel path based on database condition, including rules for acceptability of UAV operation in one or more geographical areas.  This information is then transferred to the communication station that either accepts or does not accept the UAV route.  This communication state communicates with a plurality of UAVs.  Paragraph [0205] details that the route can be modified to avoid other objects or perform emergency maneuvering.
modifying at least one of the mission profile and preliminary route based on the plurality of preliminary responses, to yield second iteration mission information.  Paragraph [0205] describes changing the flight plan to avoid other objects or perform emergency maneuvering.  This meets the claim because the 
identifying, using current status information of a plurality of autonomous vehicles, a specific autonomous vehicle capable of performing a mission according to the second iteration mission information.  Paragraph [0348] describes TCAS and ADS-B transponders with antennas that can be placed near a plurality of UAVs.  Each UAV would provide the transponder system with an individual identifier, flight data details, and other important information.  This is equivalent to the claim because these transponders can receive current status updates and know the capability of each UAV, and therefore assign them to specific missions.  
revising the second iteration mission information based on the specific autonomous vehicle to yield third iteration mission information.  Paragraph [0273] describes a government entities, or a third source of information, that can override the remote operator as needed.  For example, they could disable or ground the UAV if needed.
transmitting the third iteration mission information to a final approval authority from the plurality of third parties.  Paragraph [0248] describes a UAV transmitting identifiers, such as the owner’s registration or government license to a UAV corridor operator. The UAV corridor operator could be a private owner or government agency, which can either accept or deny passage to the UAV.
receiving a mission decision from the final approval authority.  Paragraph [0248] describes UAV corridors that can grant or deny access to UAV’s 

Regarding Claim 9:
Dupray discloses:
A system comprising: a processor; and a computer-readable storage medium having instructions stored which, when executed by the processor, cause the processor to perform operations comprising.  Paragraph [0132] describes a processor and memory.
receiving a mission profile for an autonomous vehicle.  Paragraph [0372] describes a flight management system (FMS) that that receives navigation data and utilizes the databases for navigation.
the mission profile comprising: a start location; a second location.  Paragraph [0176] describes a navigation component that moves a UAV from a first location to a second location.
and an action to perform at the second location.  Paragraph [0276] describes delivering a payload.  Paragraph [0304] describes a UAV having a mechanized grabbing or holding device to carry a package.  These meet the claim because the UAV is configured to deliver a package at a second location.
generating a preliminary route between the start location and the second location.  Paragraph [0153] describes UAV configured with a flight corridor and flight path that is used to calculate, or generate, a flight plan.
transmitting the mission profile and the preliminary route to a plurality of third parties.  Paragraph [0119] describes communication stations that communicate with a plurality of UAVs.  These communication states manage the operation of the UAVs by tracking “(a)signal characteristics of communications of the plurality of the UAVs and the plurality of the communication stations, (b) location estimates from a geolocation component of the plurality of the UAVs, (c) location estimates provided by one or more aerial traffic services, and (d) location estimates based on tracking data of the plurality of the UAVs from the unmanned aerial vehicle system” transmitted from the UAV.  This information is used to estimate the location and trajectory of the UAVs.  The trajectory is equivalent to the route.
receiving, from each party in the plurality of third parties, a response providing either (1) an approval of the mission profile and the preliminary route or (2) a modification to at least one of the mission profile and the preliminary route, to yield a plurality of preliminary responses.  Paragraph [0119] provides an example where a UAV determines a travel path based on database condition, including rules for acceptability of UAV operation in one or more geographical areas.  This information is then transferred to the communication station that either accepts or does not accept the UAV route.  This communication state communicates with a plurality of UAVs.  Paragraph [0205] details that the route can be modified to avoid other objects or perform emergency maneuvering.
modifying at least one of the mission profile and preliminary route based on the plurality of preliminary responses, to yield second iteration mission information.  Paragraph [0205] describes changing the flight plan to avoid other objects or perform emergency maneuvering.  This meets the claim because the flight plan is changed based on the UAV recognizing other objects are in the vicinity, or second iteration information.
identifying, using current status information of a plurality of autonomous vehicles, a specific autonomous vehicle capable of performing a mission according to the second iteration mission information.  Paragraph [0348] describes TCAS and ADS-B transponders with antennas that can be placed near a plurality of UAVs.  Each UAV would provide the transponder system with an individual identifier, flight data details, and other important information.  This is equivalent to the claim because these transponders can receive current status updates and know the capability of each UAV, and therefore assign them to specific missions.  
revising the second iteration mission information based on the specific autonomous vehicle to yield third iteration mission information.  Paragraph [0273] describes a government entities, or a third source of information, that can override the remote operator as needed.  For example, they could disable or ground the UAV if needed.
transmitting the third iteration mission information to a final approval authority from the plurality of third parties.  Paragraph [0248] describes a UAV transmitting identifiers, such as the owner’s registration or government license to a UAV corridor operator. The UAV corridor operator could be a private owner or government agency, which can either accept or deny passage to the UAV.
receiving a mission decision from the final approval authority.  Paragraph [0248] describes UAV corridors that can grant or deny access to UAV’s attempting to access that corridor.  As described, a specific UAV has an identifier that can be submitted to the owner of the tollway or a government agency that can either permit or deny access.
Claim 17 is substantially similar to claim 9 and is rejected on similar grounds.

Regarding Claim 5:
Dupray discloses:
The method of claim 1, wherein the transmitting of the third iteration mission information comprises transmitting only information which changed from the transmitting of the mission profile and the preliminary route.  Paragraph [0404] describes a UAV that communicates information when temporary or recent changes to the flight conditions has occurred.  For example, the corridor the UAV is flying in has a recently changed closed off area and the UAV must adapt to the situation.
Claim 13 is substantially similar to claim 5 and is rejected on similar grounds.

Regarding Claim 6:
Dupray discloses:
The method of claim 1, wherein the autonomous vehicle is a unmanned aerial vehicle.  Paragraph [0112] describes an unmanned aerial vehicle system that provides communication to a plurality of unmanned aerial vehicles (UAVs).
Claim 14 is substantially similar to claim 6 and is rejected on similar grounds.

Regarding Claim 7:
Dupray discloses:
The method of claim 6, wherein the final approval authority is a government agency with authority to authorize unmanned vehicle flights.  Paragraph [0273] describes a UAV that may be required to follow out instructions by a government entity or agency, such as the FAA.
Claim 15 is substantially similar to claim 7 and is rejected on similar grounds.

Regarding Claim 8:
Dupray discloses:
The method of claim 1, wherein one party in the plurality of third parties is a weather service.  Paragraph [0176] describes a broadcast component that allows the UAV to receive information from fixed terrestrial installations containing information such as identification of the broadcast source, environmental information, UAV distance or direction from such a broadcast source.
Claim 16 is substantially similar to claim 8 and is rejected on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dupray in view of Pickover et, al. (US Pub No: 2018/0374283 A1, hereinafter Pickover).
Regarding Claim 2:
Dupray discloses the above inventions in claim 1.
Dupray discloses:
using the mission profile.  Paragraph [0372] describes a flight management system (FMS) that that receives navigation data and utilizes the databases for navigation.
the preliminary route.  Paragraph [0153] describes UAV configured with a flight corridor and flight path that is used to calculate, or generate, a flight plan.
the plurality of preliminary responses.  Paragraph [0119] provides an example where a UAV determines a travel path based on database condition, including rules for acceptability of UAV operation in one or more geographical areas.  This information is then transferred to the communication station that either accepts or does not accept the UAV route.  This communication state 
the second iteration mission information. Paragraph [0348] describes TCAS and ADS-B transponders with antennas that can be placed near a plurality of UAVs.  Each UAV would provide the transponder system with an individual identifier, flight data details, and other important information.  This is equivalent to the claim because these transponders can receive current status updates and know the capability of each UAV, and therefore assign them to specific missions.  
the third iteration mission information.  Paragraph [0273] describes a government entities, or a third source of information, that can override the remote operator as needed.  For example, they could disable or ground the UAV if needed.
and the mission decision.  Paragraph [0248] describes UAV corridors that can grant or deny access to UAV’s attempting to access that corridor.  As described, a specific UAV has an identifier that can be submitted to the owner of the tollway or a government agency that can either permit or deny access.
Dupray does not teach generating a blockchain used to contain the mission profile, the preliminary route, the plurality of preliminary responses, the second iteration mission information, the third iteration mission information, and the mission distance.
Pickover teaches a secure chain of blocks maintained at each computing node comprising one or more data blocks that represents one or more transactions associated with a vehicle.  In regards to claim 2, Pickover teaches:
The method of claim 1, further comprising: generating a blockchain.  Paragraph [0032] describes generating a vehicle blockchain that chronicles a vehicle’s path through time, such as vehicle parameters and vehicle activity.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Dupray’s teachings of the mission profile, preliminary route, preliminary responds, and a second, third and final decision to detect, correct, and prevent fraud and error to incorporate the teachings of Pickover to show generating a blockchain.  One would have been motivated to do so in order to establish the validity of each transaction as well as to chronical the vehicles path through time ([0032]).
Claims 10 and 18 is substantially similar to claim 2 and is rejected on similar grounds.

Regarding Claim 3:
Dupray and Pickover teach the above inventions in claims 1 and 2.  Pickover teaches storing a copy of the blockchain stored in the autonomous vehicle when traveling between the start and second location.
Dupray discloses:
when travelling between the start location and the second location.  Paragraph [0176] describes a navigation component that moves a UAV from a first location to a second location.
and while executing the action.  Paragraph [0276] describes delivering a payload.  Paragraph [0304] describes a UAV having a mechanized grabbing or 
Pickover teaches:
The method of claim 2, wherein a copy of the blockchain is stored on the specific autonomous vehicle.  Paragraph [0033] describes a distributed computing platform 200 in which the blockchain computational system 100 can be implemented.  Paragraph [0038] describes that the distributed computing platform 200 can be located within a respective vehicle.  Therefore, the distributed computing platform 200 can generate and store the blockchain in the specific autonomous vehicle.
Claims 11 and 19 is substantially is similar to claim 3 and is rejected on similar grounds.

Allowable Subject Matter
Claims 4, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent art includes Kantor et. al (US Pub No, 20160196525 A1), Levien et. al. (US Pub No. 20140222248 A1), De Rosa et. al. (US Pub No: 20180375568 A1), Xianwei et. al. (CN106774398), Abbas (WO 2017025724 A1), and Youssef et. al (CN 108292474 A).
Kantor: A device that requests a flight path for a UAV to travel from a location to an anticipated location associated with a mobile device.
Levien: The publication describes coordinating unoccupied flying objects.
De Rosa:  A method, apparatus, system, and article of manufacture to facilitate maintaining network connectivity of aerial devices during unmanned flight.
Xianwei: A method and device for UAVs, including learning routes.
Abbas: An apparatus that performs on-board management of communications between a mobile node and another node.
Youssef: This patent describes a fleet of autonomous vehicles that determine destination locations in order to deliver a payload.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/J.K./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665